DETAILED ACTION
The instant application having Application No. 16/644,348 filed on 03/04/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a receiving section that receives...., a control section that determines” (Claims 1-5 and 7-9) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “….section…” coupled with functional language “that receives…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-5 and 7-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See Para. 0138, 0149, 0195 from Pub. No.: US 2020/0389350A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Objections
Claims 4 and 7-9 are objected to because of the following informalities:  Claims 4 and 7/ 8 and 9 contain identical limitations. Applicant may cancel two of the claims or amend the claims to place the claims in proper dependent form. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI ET AL. ("Radio link monitoring and beam failure recovery", 3GPP TSG RAN WG1 #90; R1-1712146; 25 August 2017; from Applicant’s IDS, hereinafter NPL).
Regarding claim 1, NPL teaches “a user terminal comprising: a receiving section that receives information related to whether or not it is possible to perform control of Radio Link Monitoring (RLM) based on a Beam Recovery (BR) result;” as [(Page 2, Section 2.2), NPL discloses a UE employing a receiving section (higher layer) that receives information (IS and OOS indications sent from a lower layer), related to whether or not it is possible to perform control of RLM (control of a T310 in RLF/RLM, whether T310 has to be stopped/reset or implicitly not changed and not controlled, as seen also in fig. 1) based on a BR result (RLF procedure)] “and a control section that determines whether or not to perform the control of the RLM based on the BR result, based on the information related to whether or not it is possible to perform the control of the RLM” [(Page 3, Section 3, Fig. 1), NPL discloses the control section (control 
Regarding claim 2, NPL discloses “a user terminal comprising: the receiving section receives configuration information regarding how to use the BR result to control the RLM,” as [(Page 2, Section 2.2), NPL discloses a UE employing a receiving section (higher layer) that receives information (IS and OOS indications sent from a lower layer), related to whether or not it is possible to perform control of RLM (control of a T310 in RLF/RLM, whether T310 has to be stopped/reset or implicitly not changed and not controlled, as seen also in fig. 1) based on a BR result (RLF procedure)] “and the control section performs the control of the RLM based on the BR result, based on the configuration information” [(Page 3, Section 3, Fig. 1), NPL discloses the control section (control of a T310 in RLF/RLM, whether T310 has to be stopped/reset or implicitly not changed and not controlled, as seen also in fig. 1)]..
Regarding claim 3, NPL discloses “wherein the control section regards an indication based on the BR result as one or more indications of in-sync and/or out-of-sync states during the RLM” as [(Page 2, Section 2.2), UE assesses the radio link quality every radio frame and compares it to thresholds Qout and Qin. When the downlink radio link quality estimated over the last 200 ms period becomes worse than the threshold Qout, Layer 1 of the UE sends an out-of-sync indication to the higher layers. If L3 receives N310 consecutive OOS indications, T310 timer will start. When the downlink radio link quality estimated over the last 100 ms period becomes better than the threshold Qin, Layer 1 of the UE sends an in-sync indication to the higher layers. Before expiry of 1310, if L3 receives N311 consecutive IS indications, 1310 stops. Otherwise, UE will declare RLE if T310 expires].
 claim 4, NPL discloses “wherein the control section changes a counter of a timer during the RLM according to an indication based on the BR result” as [(Page 3, Section 3, Fig. 1), “Relationship between RLF/RLM and Beam Failure Recovery”… NR should strive to provide aperiodic indication(s) based on beam failure recovery procedure to assist radio link failure (RLF) procedure. For example UE can send aperiodic indication(s) based on beam failure recovery procedure to reset/stop T310 in RLF/RLM, and in case of unsuccessful recovery from beam failure UE can send an indication to higher layers. A joint procedure of RLF/RLM and beam failure recovery in NR is depicted in Figure 1…When UE receives the new indication, it can reset T3I0 to clear the current IS counter to zero and start a new T310 timer to count N3I1 IS. When another N311 IS are received before the new T310 expiry, UE can stop T310 timer. Otherwise UE will declare RLF if T310 expires].
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 8, NPL discloses “wherein the control section changes a number of times of an indication of in-sync and/or out-of-sync states that is necessary to control a timer during the RLM, according to an indication based on the BR result” as [(Page 2, Section 2.2), UE assesses the radio link quality every radio frame and compares it to thresholds Qout and Qin. When the downlink radio link quality estimated over the last 200 ms period becomes worse than the threshold Qout, Layer 1 of the UE sends an out-of-sync indication to the higher layers. If L3 receives N310 consecutive OOS indications, T310 timer will start. When the downlink radio link quality estimated over the last 100 ms period becomes better than the threshold Qin, Layer 1 of 
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL in view ERICSSON ET AL. ("Remaining stage-2 aspects of RLM and RLF in NR", 3GPP DRAFT; R2-1707272; 16 June 2017; from Applicant’s IDS, hereinafter NPL2).
Regarding claim 5, NPL does not disclose wherein the control section changes a number of times of an indication of in-sync and/or out-of-sync states that is necessary to control a timer during the RLM, according to an indication based on the BR result.
In an analogous art, NPL2 teaches “wherein the control section changes a number of times of an indication of in-sync and/or out-of-sync states that is necessary to control a timer during the RLM, according to an indication based on the BR result” as [(Page 3, Section 2.2 and 2.3), This provides sufficient input to apply the LTE baseline for the RLF model, comprising counters for OOS and IS events, thresholds for these counters and an RLF timer. Proposal 1 As in LIE, a number of consecutive OOS indications will start the RLF timer, and another number of consecutive S5 indications will stop the RLF timer (“First Phase" of RLF), As in LTE the vaiue of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL2’s teaching into NPL’s teaching. The motivation for making the above modification would be to generate OOS and IS events in order to determine in an effective manner when beam failure occurs and when beam recovery occurs [NPL2: Page 4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463